         Case 4:20-cv-03386-HSG Document 37 Filed 08/24/20 Page 1 of 2




 1 MCGUIREWOODS LLP
     Jamie D. Wells (SBN 290827)
 2 Two Embarcadero Center
     Suite 1300
 3 San Francisco, CA 94111-3821
 4 Telephone: 415.844.9944
     Facsimile: 415.844.9922
 5
     K. Issac deVyver (pro hac vice)
 6 Karla Johnson (pro hac vice)
     Tower Two-Sixty
 7 260 Forbes Avenue
 8 Suite 1800
   Pittsburgh, PA 15222
 9 Telephone: 412.667.6000
   Facsimile: 412.667.6050
10
     Attorneys for Defendants
11 Social Finance, Inc. d/b/a SoFi and
12 SoFi Lending Corp. d/b/a SoFi
13
14                                 UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16
17 RUBEN JUAREZ, individually and on behalf         CASE NO: 4:20-cv-03386-HSG
     of all others similarly situated,
18                                                  [PROPOSED] ORDER DENYING
                                                                     GRANTING
                     Plaintiff,                     ADMINISTRATIVE MOTION TO
19                                                  ENLARGE PAGE LIMIT FOR SOFI’S
                                                    RESPONSIVE PLEADING
20 vs.
                                                    Honorable Haywood S Gilliam, Jr.
21 SOCIAL FINANCE, INC. d/b/a SOFI, and
   SOFI LENDING CORP. d/b/a SOFI,
22
                     Defendants.
23
24
25
26
27
28

                                           [PROPOSED] ORDER
       Case 4:20-cv-03386-HSG Document 37 Filed 08/24/20 Page 2 of 2




1          Before the Court is Defendants Social Finance, Inc. d/b/a SoFi and SoFi Lending Corp. d/b/a

2 SoFi’S (collectively, “SoFi”) Administrative Motion to enlarge SoFi’s page limit for its responsive
3 motion to Plaintiffs Ruben Juarez and Calin Constantin Segarceanu’s (“Plaintiffs”) operative First
4 Amended Complaint (“Motion”) by 5 pages from the default page limitation set forth under Civil
5 L.R. 7-4(b), to no more than 30 pages for SoFi’s Motion (“Administrative Motion”).
6          Good cause therefor appearing, the Court hereby GRANTS the Administrative Motion.

7 SoFi’s page limit for its Motion is enlarged to no more than 30 pages.
8          IT IS SO ORDERED.                                               S DISTRICT
                                                                        ATE           C
                                                                       T




                                                                                          O
                                                                   S
9




                                                                                           U
                                                                  ED




                                                                                            RT
                                                              UNIT
                                                                                   D
     DATED:        8/24/2020                                                 DENIE
10




                                                                                                  R NIA
11                                                      _________________________________ liam Jr.




                                                              NO
                                                                                 d S. Gil
                                                                            aywooS
                                                        Honorable Haywood           Gilliam, Jr.




                                                                                                  FO
                                                                    Judge H




                                                               RT
12                                                      United States District Court Judge




                                                                                              LI
                                                                  E



                                                                  H




                                                                                          A
                                                                       RN                     C
                                                                                          F
                                                                            D IS T IC T O
13                                                                                R

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
                                          [PROPOSED] ORDER
